                                          Case 4:20-md-02951-HSG Document 58 Filed 04/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 20-md-02951-HSG
                                         IN RE: STUBHUB REFUND
                                   8                                                        ORDER REGARDING MOTION TO
                                         LITIGATION                                         COMPEL ARBITRATION
                                   9
                                                                                            Re: Dkt. No. 39
                                  10
                                         This Document Relates to All Cases
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On April 22, 2021, the Court held a hearing on Defendant StubHub, Inc.’s motion to

                                  14   compel arbitration. Dkt. No. 39. On the day of the hearing, Plaintiffs filed an administrative

                                  15   motion to introduce additional materials in opposition to the motion, including four screenshots of

                                  16   the “sign in” and “checkout” screens from Defendant’s mobile application. See Dkt. No. 54.

                                  17   Although the Court denied the administrative motion as improper, during the hearing Plaintiffs

                                  18   suggested that the existence of an agreement between the parties to arbitrate may depend on

                                  19   whether Plaintiffs purchased tickets on Defendant’s website or mobile application. In support of

                                  20   its motion to compel, Defendant submitted a declaration from Todd Northcutt, a Senior Director

                                  21   of Product Management at StubHub, which made only fleeting reference to Defendant’s mobile

                                  22   application. See Dkt. No. 39-1. Mr. Northcutt acknowledged that users may purchase tickets

                                  23   either through the website or mobile application. See id. at ¶¶ 4, 7, 12. He further asserted that

                                  24   “notification that users are agreeing to the StubHub User Agreement is provided to all users,”

                                  25   “whether a user signs up on the StubHub website or the StubHub app.” See id. at ¶ 11. During the

                                  26   April 22 hearing, Defendant also suggested that users cannot purchase tickets through the mobile

                                  27   application as “guests.”

                                  28          Because Plaintiffs only raised the possible distinction between the website and the mobile
                                          Case 4:20-md-02951-HSG Document 58 Filed 04/27/21 Page 2 of 2




                                   1   application at the hearing on the motion to compel, the Court will provide Defendant with the

                                   2   opportunity to respond to this new argument. In particular, Defendant may (1) address whether it

                                   3   has records confirming how any of the named Plaintiffs purchased tickets (i.e., through the mobile

                                   4   application or on the website); (2) provide evidence as to whether Plaintiffs could have purchased

                                   5   tickets as “guests” on the mobile application; and (3) provide any materials reflecting relevant

                                   6   differences between the processes for purchasing tickets on the website as compared to the mobile

                                   7   application. Defendant shall file a supplemental brief of no more than seven pages by May 4,

                                   8   2021. Unless the Court orders otherwise, the motion will be deemed submitted at that time with

                                   9   no further argument or briefing.

                                  10            IT IS SO ORDERED.

                                  11   Dated:    4/27/2021

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       HAYWOOD S. GILLIAM, JR.
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
